—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, *732entered in Albany County) to review a determination of respondents which found petitioner guilty of violating certain prison disciplinary rules.
The Attorney-General has advised this Court by letter that respondents are not submitting a brief and he requests that this proceeding be dismissed as moot inasmuch as the determination under review has been administratively reversed and expungement has been directed. Because petitioner has received all the relief to which he is entitled, the matter is moot and the petition is dismissed (see, Matter of Martin v Henderson, 159 AD2d 867).
Cardona, P. J., Mercure, Crew III, Peters and Spain, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.